SULLIVAN, Judge
(concurring in part and dissenting in part):
I dissent in part. Although R.C.M. 810(b)(2) seems to allow the judge to sit at a trial by another court-martial, cf. R.C.M. 915(c)(2), this regulatory rule must give way to statutory law. Article 16 (1)(B), Uniform Code of Military Justice, 10 U.S.C. § 816(1)(B), gives the accused the right to have an opportunity for a judge-alone trial. Here, the military judge effectively precluded the exercise of that right by assigning himself to the second trial. See United, States v. Sherrod, 26 M.J. 30 (C.M.A.1988). I would find prejudice only as to the sentencing portion of the trial since proper guilty pleas were entered. I would remand for resentencing only.